Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on September 14, 2022, which paper has been placed of record in the file.
2.          Claims 1 and 4-10 are pending in this application. 



Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a job scheduler and correction notification module; a job and candidate selection module; a job acceptance and rejection administration module; a poll user location module; a cohort support module”, recited in claims 1 and 4-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
5.      The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.       Claim limitations, “a job scheduler and correction notification module; a job and candidate selection module; a job acceptance and rejection administration module; a poll user location module; a cohort support module”, recited in claims 1 and 4-9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)     Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)     Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

8.      Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recite a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations:  collecting a region or location data pertinent to a job workflow planning requirements…, surveying for active jobs…, searching for an alarm notification…, collecting, filtering and prioritizing job notification…, providing a list of job candidates with mentors…, preparing a job proposal package of said candidates to accept or reject…, adjusting candidates profiles…, matching a location of said candidates…, and enabling communication between said candidates who is novice and his/her mentors…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the claim recites the additional limitations “wherein the data mining algorithm and ML process determines a level of expertise of cohorts, including their rapport with novices, in a given network”, which is a method of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract idea. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer and using the computer to perform collecting, providing, preparing, matching, and enabling steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of collecting, providing, preparing, matching, and enabling steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (The computer). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”, which are recited at a high level of generality (i.e., as a general means of collecting and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
          The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 7, second paragraph of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
          Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”,  were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that collecting and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”, do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the poll user location mechanism, pinpointing critical equipment, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”, are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the poll user location mechanism / pinpointing critical equipment, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 4 recites wherein said system comprises a system managed learning review mechanism…; Claim 5 recites wherein the system receives feedback from expert cohorts…, Claim 6 recites wherein learning opportunities are generated by said workflow…; Claim 7 recites wherein said job and candidate selection module lists job candidates in order of their proficiency level…; Claim 8 recites wherein said system automatically identifies a next step in job sequence…; Claim 9 recites wherein said user is guided to complete said one or more tasks by procedural requirements…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
         Regarding independent claim 10, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 10 directed to a method, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1 and 4-10 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


                                 
                                      Response to Arguments/Amendment
9.       Applicant's arguments with respect to claims 1 and 4-10 have been fully considered but are not persuasive.    
        
            I.  Claim Interpretation
             Regarding to claims 1 and 4-9, the claims includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a job scheduler and correction notification module; a job and candidate selection module; a job acceptance and rejection administration module; a poll user location module; a cohort support module”, recited in claims 1 and 4-9.

             II. Claim Rejections - 35 USC § 112
               Claim limitations, “a job scheduler and correction notification module; a job and candidate selection module; a job acceptance and rejection administration module; a poll user location module; a cohort support module”, recited in claims 1 and 4-9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

             III. Claim Rejections - 35 USC § 101
             Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
           In response to the Applicant’s arguments, the Examiner submits that the new limitations added to the claims do not integrate the claims into a practical application and providing any improvement to the technology. The new limitations added “...a job scheduler and correction notification module that collects a region or location data pertinent to a job workflow planning requirements based on a data mining internet of Things (IoT) meshes and said machine learning (ML) process ...  said list of job candidates are provided with customized job packs comprising said one or more tasks to meet their individual requirements based on their defined knowledge and skillset ... prepares a job proposal package for a candidate to accept or reject,  ... the job package proposal is rendered, by a display device, to said candidate as augmented reality (AR) experience based on a selection of an AR service by said candidate ... matches a location of said candidate with said one or more tasks that should be performed at said location and at least based on a data lake ... automatically identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) ... the data lake is a cloud storage that comprises workflow documentations, learning materials, photos and videos with metadata that are relevant to learning materials and other digital materials ... “ do not providing any improvements to the computer functionality, improvement to the network, improvement to the a display device, they are just merely used as general means for collecting and displaying data, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
           Moreover, the limitations “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”,  were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that collecting and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving and notifying one or more digital communications; enabling communication between said candidates who is novice and his/her mentors; and poll user location mechanism identifies said accurate location of said candidate and sense of a space using Simultaneous Localization and Mapping (SLAM) and Visual Inertia Odometry (VIO) along with pinpointing critical equipment to which tasks will be attached”, do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the poll user location mechanism, pinpointing critical equipment, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              In addition, the additional limitations of “wherein the data mining algorithm and ML process determines a level of expertise of cohorts, including their rapport with novices, in a given network, wherein the cohort is nominated by said system as including specific individuals with areas of expertise to which new learners can subscribe through said system network” do not providing any improvements to the computer functionality, improvement to the network, they are just merely used as general means for calculating data, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

                                 
                                                                Conclusion
10.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.        Claims 1 and 4-10 are rejected.
12.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Perry et al. (US 2016/0300178) disclose computer-implemented systems and methods for automated task scheduling and management. 
            Lush (US 2016/1032816) discloses generate a work activity based on the received information, the work activity including a standard format populated with at least a portion of the received information; generate a notification schedule, the notification schedule being an ordering of a subset of qualified service providers of the one or more service providers.
           Kreuzkamp et al. (US 2014/0278638) disclose systems and processes for managing worker profiles and worker tasks. Tasks may be dispatched to mobile devices of workers, and workers may report the completion of those tasks using their mobile devices.
           Whitley et al. (US 2014/0195295) disclose a system, method, and computer readable medium for facilitating the execution of one or more tasks. Each worker may be provided with an electronic device capable of determining and transmitting its geographical location (and thus the worker's geographical location) to the computer system via one or more computer networks.
           Thomas (US 2013/0024104) discloses methods, systems and computer program products or applications for location-based, mobile-to-mobile connection of employers and candidates, while providing employers and candidates the ability to search for matching profiles and coordinate with each other in real time while utilizing their mobile communication devices to meet each other immediately or at a later time.
           Mitchell et al. (US 2010/0312604) disclose technician control, in which a control system is configured to control scheduling and dispatch operations for work orders being handled by technicians.
           Leonidas (US 2019/0139001) discloses an online system for employment of temporary employees using communication systems with time and location controlled access activating the communication device according to a timer for a pre-determined limited period. 
           Lewin (US 2018/0300687) discloses a temporary employment platform for screening, selecting, matching and scheduling comprising of a screening engine to screen entire gathered data from an environment for a job seeker.
           Leslie (US 2016/0321614) discloses a method, server, and computer program for matching jobs and workers.
           Kolber et al. (US 2013/0097093) disclose systems and methods of matching candidates and employers.
                      
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    December 17, 2022